Citation Nr: 1241393	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-12 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus.

2.  Entitlement to an initial evaluation in excess of 10 percent for right elbow rheumatoid arthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for right hand rheumatoid arthritis.

4.  Entitlement to an initial evaluation in excess of 10 percent for left hand rheumatoid arthritis.

5.  Entitlement to an initial evaluation in excess of 10 percent for right knee rheumatoid arthritis.

6.  Entitlement to an initial evaluation in excess of 10 percent for left knee rheumatoid arthritis.

7.  Entitlement to an initial evaluation in excess of 10 percent for right wrist rheumatoid arthritis.

8.  Entitlement to an initial compensable evaluation for left wrist rheumatoid arthritis.

9.  Entitlement to an initial compensable evaluation for right ankle rheumatoid arthritis.

10.  Entitlement to an initial compensable evaluation for left ankle rheumatoid arthritis.

11.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2010, the Board found multiple instances of the Veteran's left elbow being associated with his service-connected rheumatoid arthritis.  Specifically, in a January 2009 letter, W.I.S, M.D., opined that the Veteran experienced pain on motion in his left elbow due to, in part, to rheumatoid arthritis.  As a separate evaluation had not been assigned to the Veteran's left elbow for rheumatoid arthritis, the Board determined that the issue of a separate evaluation for left elbow rheumatoid arthritis had been raised by the record, but had not been adjudicated by the RO.  Therefore, the Board did not have jurisdiction over the claim, and referred it to the RO for appropriate action.  A review of the Veteran's claims file since the August 2010 remand did not demonstrate that the RO undertook any action to development and adjudicate this claim.  As such, the Board is again referring this claim to the RO for the appropriate action.

In a February 2006 notice of disagreement, the Veteran essentially asserted that he was not able to work due to his service-connected disabilities.  Based on this statement, the RO sent the Veteran a September 2006 notice and development letter with respect to a claim of entitlement to a total rating based on individual unemployability (TDIU).  Then, in October 2006, the Veteran submitted a formal claim of entitlement to TDIU.  Thereafter, the Board was unable to locate any further development or adjudication of a TDIU claim.  In a May 2012 statement, the Veteran asserted that he was forced to "medically resign" and/or was terminated for his inability to work from three positions since 2005.  The Veteran then reported that he was not currently working due to his service-connected disabilities.  As such, the Board finds that said claim has been reasonably raised by the record and, thus, is within the Board's jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

In July 2005, the Veteran submitted a claim of entitlement to service connection for bilateral pes planus.  In a January 2006 rating decision, service connection was granted for bilateral pes planus and a noncompensable rating was assigned thereto, effective July 27, 2005.  The Veteran submitted a timely notice of disagreement, seeking a compensable initial rating.  In a March 2007 statement of the case, the rating assigned to the Veteran's service-connected bilateral pes planus was increased to 10 percent with the same effective date.  In March 2007, the Veteran submitted a timely substantive appeal seeking a higher initial rating for his service-connected bilateral pes planus, which was accepted by the RO as a new claim for increased ratings for several service-connected disabilities.  For reasons unknown to the Board, the rating assigned to the Veteran's service-connected bilateral pes planus was then continued in a June 2009 "statement of the case."  Thereafter, it was determined that the Veteran's March 2007 submission was not a new claim for increased ratings, but, instead, was a substantive appeal.  However, the Veteran's claim of entitlement to an initial rating in excess of 10 percent was not developed further and was not considered in any subsequent adjudicative action.  As such, the Veteran's claim of entitlement to an initial rating in excess of 10 percent for bilateral pes planus is properly before the Board and, thus, said claim will be addressed herein.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Pursuant to his above-captioned claims, the Veteran was afforded VA examinations in November 2005 and October 2008.  Additionally, post-service treatment records were that were obtained and associated with the Veteran's claims file dated from November 2005 to May 2009.  

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The January November 2005 and October 2008 VA examinations are too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's service-connected bilateral pes planus or his service-connected rheumatoid arthritis of the right elbow, right and left wrist, right and left hands, right and left knees, and right and left ankles.  To ensure that VA meets its duty to assist, efforts must be undertaken to obtain more recent treatment reports and to afford the Veteran a contemporaneous examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2012).  As such, the Board finds that a remand is warranted.

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the Veteran's claims of entitlement to increased initial ratings.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to increased initial ratings, but was not addressed by the RO, the claim is remanded to the RO for appropriate action.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The RO must provide VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.

2.  The RO must contact the Veteran and request that he submit or identify relevant evidence in support of his increased rating claims and his TDIU claim that has not already been associated with the claims file.  The RO must then obtain copies of any identified treatment records that are not already in the claims file.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all of the Veteran's pertinent VA outpatient treatment records dating in and after May 2009.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected bilateral pes planus and rheumatoid arthritis of the right elbow, right and left wrist, right and left hands, right and left knees, and right and left ankles.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

To the extent possible and/or applicable, the examiner must determine the range of motion Veteran's service-connected disabilities at issue herein, in degrees, noting by comparison the normal range of motion for each respective disability.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  The examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations, if any, resulting from the Veteran's bilateral pes planus and rheumatoid arthritis of the right elbow, right and left wrist, right and left hands, right and left knees, and right and left ankles.

The examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, acting alone or in concert, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disorders, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures prior to returning the case to the Board.

6.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include entitlement to TDIU, taking into consideration all relevant evidence associated with the Veteran's claims file.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

